Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 31, 2022 has been considered.


Terminal Disclaimer

The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,866,584 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on June 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application S/N 15/973,334 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 9, 21, 27, and 34 recite an abstract idea including “interpreting a plurality of detection values” (Mental Processes), “analyzing a subset of the plurality of detection values to determine a status parameter” (Mental Processes), “determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values” (Mental Processes), “determining the first networked device comprises sufficient storage capacity to store a selected amount of the portion of the plurality of detection values until an expected network capacity increase event” (Mental Processes).
Under step 2A, prong 2, the abstract idea is integrated into a practical application of “analyzing a subset of th0e plurality of detection values to determine a status parameter”, “selectively communicating and storing the at least a portion of the plurality of detection values in a plurality of storage locations in response to the data storage profile”, “adjusting the data storage profile in response to a network resource value to move a data storage load between a first networked device and a second networked device”.
Accordingly, claims 9, 21, 27, and 34 and their respective dependent claims are patent eligible under 35 USC 101.

Allowable Subject Matter

Claims 9, 14, 15, 21, 25-27, 32-34, and 39-45 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method comprising adjusting the data storage profile in response to a network resource value to move a data storage load between a first networked device and a second networked device, wherein the first networked device is communicatively disposed between the second networked device and the detection package (9, 21, 27, 34) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciodaru et al. (US 2012/0303625) discloses methods of managing data (Abstract, line 1). Ciodaru et al. further discloses determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12), storing at least a portion of the plurality of detection values in response to then data storage profile (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12). Ciodaru et al. is silent about adjusting the data storage profile. Therefore, Ciodaru et al.does not disclose adjusting the data storage profile in response to a network resource value to move a data storage load between a first networked device and a second networked device.
	While Cella et al. (US 2018/0284753) does not qualify as prior art under 35 USC 102/103 due its inventorship entity and date, Cella et al. claims a computer-implemented method for monitoring data collection in a chemical production facility (claim 11), the method comprising:
interpret a plurality of sensor data values from a plurality of sensors each operatively coupled to at least one of a plurality of components of a chemical production process (claim 11);
determine a data storage profile, the data storage profile comprising a data storage plan for the plurality of sensor data values (claim 11);
adjusting the data storage profile in response to a network resource value to move a data storage load between a first networked device and a second networked device, wherein the first networked device is communicatively disposed between the second networked device and the analog switch (claim 15).
However, Cella et al. has been abandoned.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 29, 2022